Citation Nr: 0300054	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  98-13 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to service connection for a skin condition 
claimed on a direct basis and as an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

C. Fetty Counsel

INTRODUCTION

The veteran had active service from May 1984 to June 1992.

This appeal arises from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, that determined that a claim of 
entitlement to service connection for polymorphous light 
eruption (hereinafter PMLE) due to undiagnosed illness was 
not well grounded.  The veteran has appealed to the Board 
of Veterans' Appeals (Board) for favorable resolution.

The veteran and her mother testified before an RO hearing 
officer in January 1999, and before the undersigned member 
of the Board in September 2002.

In May 1999, the RO notified the veteran of a rating 
decision that denied service connection for chronic 
fatigue and sleep disturbance due to undiagnosed illness, 
depressive disorder, and memory loss due to undiagnosed 
illness.  The issues of service connection for headaches, 
stress intolerance, and indigestion due to undiagnosed 
illness were deferred at this time, and ultimately denied 
by a rating decision in April 2001.  In the absence of 
pertinent notices of disagreement, these issues are not on 
appeal at this time, and the veteran's testimony is 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The most likely diagnosis of the veteran's skin 
condition is PMLE.

2.  It is at least as likely as not that PMLE began during 
active service. 



CONCLUSION OF LAW

PMLE was incurred in active service.  38 U.S.C.A. §§ 1110, 
1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) reflect no 
relevant complaints.  There is no separation examination 
report of record. 

In May 1997, the veteran filed for service connection for 
PMLE and "all Persian Gulf presumptive disability".  She 
reported that her skin disability began in 1991.  

The veteran underwent a VA skin examination in June 1997 
during which she reported that her skin condition was 
intermittent, recurring every Spring and lasting through 
Summer.  She reported that it itched, and that it caused 
bumps, blisters, and sores to rise on the skin.  She used 
Westcort cream on her face, and Cyclocort(r) cream on her 
body, plus sunscreen, and avoided the sun.  The examiner 
noted that the veteran had been followed for this 
condition since 1993 at East Orange VA Medical Center and 
that skin biopsies in 1995 and 1997 were consistent with 
PMLE.  The examiner reported scattered papulovesicles of 
the forearm, chest, back, ears, and forehead, with 
postinflammatory hyperpigmentation and offered a diagnosis 
of PMLE.  

In approximately July 1997, the RO obtained outpatient 
treatment reports from VA Medical Center East Orange and 
from the James J. Howard VA Outpatient Clinic at Brick, 
New Jersey.  These records reflect treatment for skin 
conditions at various times from 1993 and include the 
biopsy reports mentioned above.  Among the reports is a 
September 1993 Persian Gulf Examination report noting that 
the veteran had reported "dermatitis in summer".  The 
examination report also notes zero headaches, usually, but 
3 in the last month.  A January 1994 dermatology 
consultation report mentions that the veteran reported 
skin trouble since her tour in service and that she had 
scarring of both arms from the summer of 1993.  The 
assessment was eczema.  In June and July 1994, she was 
seen for a rash on the back, ears, arms, noted to occur in 
the spring.  The assessment was photodermatitis vs. PMLE.  
Medication and sunblock was continued.  A May 1995 
dermatology consultation report notes "R/O DLE" (rule out 
lupus erythematosus, discoid, Dorland's Illustrated 
Medical Dictionary 1641 (28th ed. 1994)), and "Push biopsy 
today".  A July 1995 report notes a two year history of 
rash, worse in summer.  

A May 1997 VA clinical report reflects that the veteran 
presented for the results of another biopsy.  The 
diagnosis of PMLE was questionable and, although the 
pathology was consistent with PMLE, there might be a 
differential diagnosis.  She was to return in 2 to 3 
months.  

As noted in the introduction, in June 1998, the RO 
determined that the claim of service connection for PMLE 
due to undiagnosed illness was not well grounded as there 
was no evidence that the condition was incurred or 
aggravated during active service.  

In June 1998, the veteran's mother reported that the 
veteran's skin was full of black marks.  In June 1998, 
Mary Smith, an acquaintance, reported that she had known 
the veteran for about 5 years during which the veteran had 
visible complexion problems in the summer months.  

In June 1998, the veteran submitted a June 1995 VA medical 
slip requesting that the veteran be allowed to avoid 
direct sunlight, which was bad for her skin condition.

In July 1998, the veteran submitted a notice of 
disagreement and June and July 1998 VA outpatient 
treatment reports reflecting treatment for PMLE.

In April 1999, the RO issued a supplemental statement of 
the case (SSOC) discussing service connection for PMLE 
without mentioning undiagnosed illness.  

In November 1999, the veteran testified before an RO 
hearing officer that she first noticed her skin condition 
while serving at Fort Campbell, Kentucky, about three 
months after returning from the Persian Gulf.  

In September 2002, the veteran testified before the 
undersigned member of the Board that she did not get a 
separation physical examination.  She testified that while 
in the Persian Gulf she had sunburn and a scalp rash or 
breakout and that each summer thereafter her skin broke 
out upon exposure to the sun.  

II.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), contains extensive 
provisions regarding VA's obligations to notify claimants 
of any information and/or evidence which might be 
necessary to winning their claims, and to assist claimants 
in obtaining such evidence, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002).  VA has published regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  These 
new regulations, which in pertinent part are effective as 
of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

The Board finds that the requirements of the VCAA and the 
implementing regulations have been satisfied in this 
matter chiefly because the decision below is favorable to 
the veteran.  Thus, a remand will not be necessary to cure 
procedural flaws and shortcomings in VA's duty to assist. 

In general, service connection may be awarded for 
disability resulting from injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  "Direct" service connection may be 
established for a current disability when the evidence 
shows affirmatively that the disability resulted from 
injury or disease incurred (or aggravated) during active 
service.  Id.  "Direct" service connection may be granted 
for any disease not diagnosed initially until after 
discharge when all the evidence, including that pertinent 
to service, establishes that the disease was incurred 
during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  Each disabling condition 
shown by SMRs, or for which the veteran seeks service 
connection, must be considered on the basis of the places, 
types, and circumstances of his service as shown be 
service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

VA compensation shall be paid for certain disabilities due 
to undiagnosed illnesses to veterans who exhibit objective 
indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or 
more signs or symptoms listed in this regulation provided 
that such disability became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of 10 percent or more 
not later than December 31, 2001.  For purposes of this 
regulation, signs or symptoms which may be manifestations 
of undiagnosed illness include, but are not limited to: 
(1) fatigue (2) signs or symptoms involving skin (3) 
headache (4) muscle pain (5) joint pain (6) neurologic 
signs or symptoms (7) neuro-psychological signs or 
symptoms (8) signs or symptoms involving the respiratory 
system (upper and lower) (9) sleep disturbances (10) 
gastrointestinal signs or symptoms (11) cardiovascular 
signs or symptoms (12) abnormal weight loss (13) menstrual 
disorders.  Supervening conditions, willful misconduct or 
affirmative evidence that the condition was not incurred 
during active military service in Southwest Asia will 
preclude payment of compensation under this section.  
38 U.S.C.A. §§ 1113, 1117, 1118 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.317 (2002).

The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  She maintains 
that her skin condition began during, and therefore is 
directly related to, active service or that she has an 
undiagnosed illness manifested by rash, itching, papules, 
and other scattered skin lesions that meet the 
requirements for service connection under 38 C.F.R. 
§ 3.317. 

The record does not contain any in-service documentation 
of the claimed skin condition; however, in the absence of 
such evidence, the Board must place additional emphasis on 
the veteran's testimony.  See Cartright v. Derwinski, 
2 Vet. App. 24 (1991) (lay evidence alone may be 
sufficient to place the evidence in equipoise and thus, 
under 38 U.S.C. § 5107(b) (formerly § 3007), establish 
entitlement to benefits).  In this case, the veteran 
testified that she observed her skin rash prior to 
separation from active service and that she was not 
afforded a separation examination prior to separation.  
The Board notes that there is no separation examination 
report of record and finds no reason to doubt the veracity 
of the veteran's testimony with respect to whether she 
noticed a skin rash prior to separation.  Thus, the Board 
will use the veteran's testimony and the statements of her 
acquaintances and her mother to support her claim.  See 
Cartright v. Derwinski, 2 Vet. App. 24 (1991) (lay 
evidence alone may be sufficient to place the evidence in 
equipoise and thus, under 38 U.S.C. § 5107(b) (formerly § 
3007), establish entitlement to benefits).  Noting the 
credible lay witness evidence on this issue, and the 
medical evidence of the condition soon after service, the 
Board finds that it is at least as likely as not that a 
skin condition began during active service.  See 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  

VA medical records reflect that the condition is cyclical 
in the manifestations of its symptoms and that the most 
likely diagnosis is PMLE.  Because it is at least as 
likely as not that PMLE began during active service, the 
claim for service connection for PMLE must be granted. 







ORDER

Entitlement to service connection for PMLE is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



